Citation Nr: 1007609	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a posttraumatic stress disorder(PTSD) and major 
depressive disorder (MDD) (formerly dysthymic and anxiety 
disorder), prior to June 3, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
and MDD (formerly dysthymic and anxiety disorder), from June 
3, 2008.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, South Carolina, which granted service 
connection for dysthymia and anxiety disorder (claimed as 
PTSD) and assigned an initial 30 percent rating, effective 
October 27, 2004.  In an August 2008 rating decision, the RO 
assigned a 50 percent rating for dysthymia and anxiety 
disorder (claimed as PTSD), effective June 3, 2008.  In a 
December 2009 supplement statement of the case (SSOC), the 
Veteran's disability was be reclassified as PTSD and MDD 
based on a July 2009 examination.

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the matter on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Moreover, although assigned a 50 percent rating, 
effective from June 3, 2008, as higher ratings are available 
at each stage, and the Veteran is presumed to seek the 
maximum available benefit, the Board has characterized the 
appeal as encompassing the issues set forth on the title 
page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2008, the Board remanded the case for additional 
development.  The case now is before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  Prior to June 3, 2008, the Veteran's service-connected 
psychiatric disability was manifested by nightmares, chronic 
sleep impairment, disturbances of motivation and mood 
(irritability), panic attacks (at most two to three times a 
month), depressed mood and difficulty in establishing and 
maintaining work and social relationships; it was not 
manifested by panic attacks more than once a week, 
circumstantial, circumlocutory or stereotyped speech, 
impairment of long-term memory, difficulty in understanding 
complex commands, or impaired abstract thinking.  

2.  From June 3, 2008, the Veteran's service-connected 
psychiatric disability has been manifested by some (two to 
three times a week), but not "near-continuous" panic 
attacks; impaired judgment; disturbances of motivation and 
mood; an increase in depressed mood; and difficulty in 
establishing and maintaining effective work and social 
relationships; it has not been manifested by suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Prior to June 3, 2008, the criteria for an initial rating 
in excess of 30 percent for PTSD and MDD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  From June 3, 2008, the criteria for a rating in excess of 
50 percent for PTSD and MDD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, the Veteran filed his service connection claim 
in November 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in a December 2004 pre-
rating letter which described the evidence necessary to 
substantiate a claim for service connection, the VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  The 
United States Court of Appeals for Veterans Claims has held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  Even so, in May 2008 and April 2009 post-rating 
letters the Veteran was informed of what was needed to 
substantiate a higher rating claim.  Thereafter, the claim 
was reviewed and an SSOC was issued in December 2009.    
Hence, while some of this notice was provided after the 
initial rating action on appeal, the Veteran is not shown to 
be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or an SSOC, is sufficient to cure a timing defect).  
Thus, any VCAA notice error in regard to the issues decided 
herein is deemed harmless and does not preclude appellate 
consideration of the matters decided on appeal.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims on appeal.  Available service treatment records and 
post-service treatment records have been associated with the 
claims file.  The Veteran was also afforded VA medical 
examinations in January 2006, January 2006 (two different 
examiners on different days), June 2008, and July 2009 to 
assess the nature of his claimed disability.  Here, the Board 
remanded the claim so that additional private treatment 
records could be requested, a statement from the Veteran's 
employer could be requested, and the Veteran could be 
scheduled for a VA examination to determine the current 
severity of his service-connected disability.  The Veteran's 
former employer indicated that he did not retire on 
disability.  Based on the foregoing, the Board finds that the 
post-service treatment records and the VA examinations are 
adequate for rating purposes.  In particular, the Board notes 
that one of the January 2006 VA examiners and the July 2009 
VA examiner reviewed the Veteran's claims file and provided a 
detailed clinical evaluation with regard to the Veteran's 
psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Furthermore, the Veteran has not identified any 
additional relevant evidence that has not otherwise been 
requested or obtained.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's prior 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Thus, with respect to the Veteran's appeal, 
there is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matters decided on appeal.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3.  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the Veteran is currently assigned a 30 percent 
rating for his PTSD and MDD, prior to June 3, 2008, and 
assigned a 50 percent rating, from June 3, 2008, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that psychiatric disabilities other than 
eating disorders are rated pursuant to the criteria for 
General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described above reveals GAF scores ranging between 40 and 60.  
The Board notes that a GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

The Court has also held that, in determining the level of 
impairment under 38 C.F.R. § 4.130, VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
38 C.F.R. § 4.126(a).  When evaluation the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background

In a May 2006 rating decision the RO granted service 
connection for dysthymia and anxiety disorder (claimed as 
PTSD) and assigned an initial 30 percent rating, effective 
October 27, 2004.  In an August 2008 rating decision, the RO 
assigned an increased evaluation of 50 percent for dysthymia 
and anxiety disorder, effective June 3, 2008.  In a December 
2009 SSOC, the Appeals Management Center (AMC) reclassified 
the Veteran's disability as PTSD and MDD.  The Veteran has 
indicated he believes his symptoms have worsened over time 
and are worse than the ratings currently assigned reflect.

In a February 2005 letter, the Veteran's private physician, 
Dr. E.W.H., diagnosed the Veteran with chronic PTSD and 
assigned a GAF score of 50.  He noted the Veteran had 
nightmares two to three times per month, that he averaged six 
hours of sleep a night, that he had intrusive thoughts daily, 
that he startles easily, that he is hypervigilant, and that 
his recent memory is severely impaired.  He also reported 
auditory hallucinations once or twice a week and bouts of 
anger and irritability.  The physician noted that the Veteran 
was moderately compromised in his ability to sustain social 
relationships.

Private treatment records from the Goldsboro Psychiatric 
Clinic dated in July 2005 reveal that the Veteran had 
nightmares twice in the last three months, and an average of 
six to seven hours of sleep a night.  The Veteran reported 
startling easily, being hypervigilant, having intrusive 
thoughts, and disliking people being behind him.  He also 
reported hearing footsteps in the house daily, and hearing 
cars drive up to five times a week.  He was assigned a GAF 
score of 55.

From October 2005 to September 2006, private treatment 
records show that the Veteran was assigned a GAF score of 50.  
He consistently reported that he did not have panic attacks 
until September 2006, when he reported panic attacks one to 
two times a month, lasting five to ten minutes.  The Veteran 
variably noted that he did not have nightmares; he had 
nightmares three times a month, once a month, twice a month, 
and he had nightmares twice in the last three months.  He 
remained hypervigilant, with an easy startle response and 
intrusive thoughts.  

The Veteran was afforded two separate VA examinations in 
January 2006 by two different examiners.  During the earlier 
examination, the Veteran was noted to have good grooming, 
hygiene, and eye contact.  He was alert and cooperative, but 
nervous and guarded.  His mood was euthymic with a full 
affect.  He reported he had retired from the Air Force after 
20 years and was employed at the time of the examination.  
The Veteran was living with his wife of 31 years; he had some 
contact with his two adult children.  He did not have friends 
or people he felt close to, and he felt he should have been 
closer with his adult children.  The Veteran reported 
drinking three alcoholic drinks daily.  No major impairment 
in thought processes or communication was noted.  He 
complained of nightmares, night sweats, difficulty falling 
and staying asleep, and intrusive thoughts.  The Veteran was 
on medications that were helping to reduce his occurrence of 
nightmares.  He reported no hobbies or social activities, and 
that he avoided crowds.  The Veteran denied other anxiety 
symptoms, psychotic symptoms, and suicidal/homicidal 
ideations.  He was diagnosed with dysthymic disorder and 
anxiety disorder not otherwise specified (NOS) and assigned a 
GAF of 60.

The latter January 2006 VA examination included several 
psychometric tests, an interview, and a review of the claims 
file.  At the time, he was employed full-time and stated he 
experienced little stress on the job as he worked mostly 
alone.  He was living with his wife of 31 years and reported 
some contact with his grown children.  He complained of 
recurrent and intrusive thoughts, nightmares, social 
isolation, diminished interest in activities, detachment and 
estrangement from others, a foreshortened sense of future, 
hypervigilance, and an increased startle response.  He was 
clean and well-groomed, his speech was coherent and relative 
to context, and he was fully oriented.  The Veteran described 
some short-term memory loss, but had good long-term recall.  
He denied suicidal or homicidal ideation.  The Veteran 
reported hearing noises that were not there, but was noted to 
not have evidence of "frank psychosis" or paranoia.  The 
Veteran noted that he rose quite quickly in rank during his 
first 8 years of service, but that in the last 12 years he 
only rose in rank once, and stated that he noticed a change 
in his ability to understand and comprehend material.  He 
reported drinking two to three alcoholic drinks per day.  
After testing, the examiner diagnosed the Veteran with 
dysthymia and anxiety disorder and noted that his symptoms 
and presentation were consistent with a diagnosis of PTSD but 
that the intensity of the symptoms did not warrant a 
diagnosis of PTSD at the time of the examination.  He was 
assigned a GAF score of 60, with the notation "moderate 
difficulty in social and occupational functioning."

The Veteran filed a claim for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) in February 2008, and noted that he was 
unable to work due to his bad nerves.

Private treatment records from January 2006 to June 2007 
consistently assigned a GAF score of 45 to the Veteran.  He 
reported no panic attacks during the four visits, but 
continued to note nightmares twice a week, and waking in a 
panic for two or three minutes.  He complained of disturbed 
sleep, night sweats, easy startle response, and 
hypervigilance.  He reported he did not have intrusive 
thoughts.  He continued to report averaging 6 hours of sleep 
a night.

In September 2007, he complained of nightmares three to four 
times a week, waking in a panic that lasted two to three 
minutes, averaging three hours of sleep a night, being easily 
startled and hypervigilant, and having night sweats.  He did 
not report panic attacks or intrusive thoughts.  He was 
assigned a GAF score of 35.  The private physician noted that 
the Veteran was having many problems at work.

In June 2008 the Veteran was afforded another VA examination 
and he reported a general worsening of symptoms since the 
January 2006 examinations.  At the time of the examination 
the Veteran had quit working (he quit in September 2007), 
reportedly because he was unable to cope with the stress of 
his employment due to interpersonal difficulties.  He was not 
working full-time at the time of the examination, which he 
related to his increased psychiatric symptomatology.  He 
stated that he slept five to six hours a night and had with 
difficulty falling and staying asleep.  He reported having 
panic attacks two to three times a week, often associated 
with nightmares.  He continued to live with his wife, but 
reported rarely leaving the house and being quite isolated.  
The examiner noted the Veteran was exhibiting moderate to 
severe impairment in social, occupational, recreational and 
familial functioning; noting he "appeared to be 
unemployable, or at best would be showing major impairment in 
the occupational sphere if attempting to work."  

On mental status examination he was oriented and cooperative, 
but somber.  He showed no sign of a thought disorder, 
hallucinations, delusions, obsessions, compulsions or 
phobias.  The Veteran rated himself as moderate to severely 
anxious and depressed most of the time.  He denied suicidal 
or homicidal ideation.  He had moderate insomnia, anger, and 
irritability.  He was noted to drink on a regular basis and 
to possibly be "abusing alcohol in an attempt to self-
medicate."  His insight and judgment were superficial.  He 
was noted to be rather socially withdrawn.  He was diagnosed 
with chronic dysthymic disorder and anxiety disorder with 
panic attacks.  He was assigned a GAF of 50.

The Board, in December 2008, remanded the case so that 
additional private treatment records could be obtained, the 
Veteran could be afforded a VA examination, and so that the 
VA could inquire of the Veteran's former employer if he left 
employment due to his disability.  The Goldsboro Psychiatric 
treatment records received in March 2009 included treatment 
records from July 2005 to September 2007.  An April 2009 
letter from the Veteran's former employer noted that he did 
not retire on a disability retirement and that there were no 
medical records in his retirement file. 

The Veteran was afforded another VA examination in July 2009; 
his claims file and medical records were reviewed in 
conjunction with the examination and interview.  At the time 
of the examination the Veteran reported he was on his fifth 
year of treatment with his private physician, who had most 
recently assigned GAF scores between 45 and 35.  The Veteran 
presented PTSD symptoms of recurrent recollections of his 
stressor events; nightmares; intense psychological distress 
at exposure to cues that resemble the event; efforts to avoid 
thoughts or feelings about the stressor event; markedly 
diminished interest in activities; feelings of detachment or 
estrangement from others; a restricted range of affect; 
difficulty falling or staying asleep; irritability and 
becoming easily angered; difficulty concentrating; and 
exaggerated startle response.  He also presented MDD symptoms 
of depressed mood most of the day nearly every day; markedly 
diminished interest or pleasure; insomnia nearly every day; 
fatigue; and diminished ability to concentrate daily.  He 
reported that he had been unemployed since September 2007.  
His job duties changed in 2007, giving him different 
responsibilities which involved working with others and 
receiving more oversight at work which led to conflicts with 
coworkers and supervisors.  He reported continuing to reside 
with his wife of 34 years and continuing to have contact with 
his adult children, though he felt that he did not have a 
strong relationship with his wife or his children.  He 
reported having one friend, who drove him to the examination, 
and not participating in any social activities.  He also 
reported drinking three drinks of Scotch nightly to help him 
sleep.  He denied suicidal or homicidal ideation.  

On mental status examination, the Veteran was appropriately 
dressed and groomed.  He was oriented to time, place, person, 
and situation.  He described his mood as "OK...I never feel 
good," and had trouble making eye contact.  His affect was 
anxious and restricted.  He demonstrated no impairment in 
thought process or communication, with linear and goal-
directed speech.  There were no observable psychotic 
symptoms.  The examiner diagnosed the Veteran with PTSD and 
MDD, and noted that his symptoms caused considerable problems 
in functioning as he had difficulty working due to his 
irritability and anger caused by working with others.  The 
examiner concluded that his PTSD and MDD compromise his 
employability significantly but did not render him completely 
unemployable.  The examiner also noted that his PTSD symptoms 
caused significant impairment in social relationships, as he 
did not have any significant social relationships, including 
with his wife and children.  The examiner assigned a GAF 
score of 45, which he related was consistent with the 
Veteran's "serious impairment in the social and occupational 
domains."  The examiner also noted that the symptoms 
encompassed by the PTSD and MDD were the same symptoms 
previously associated with his prior diagnoses of dysthymia 
and anxiety disorder. 




	(CONTINUED ON NEXT PAGE)
Analysis

Prior to June 3, 2008

The Veteran is currently evaluated at 30 percent disabling 
for his psychiatric disorder prior to June 3, 2008.  As 
evidenced by the continuation of the appeal of this case, the 
Veteran contends that his psychiatric symptoms were more 
severe than is contemplated by his rating of 30 percent.  

Prior to June 3, 2008 the Veteran's private treatment records 
and VA examination reports consistently noted that his 
psychiatric symptoms included nightmares, difficulty 
sleeping, irritability, hypervigilance, easy startle 
response, and avoidance of crowds.  He was noted to have a 
full affect.  His speech was coherent and relative to 
context, not "circumstantial, circumlocutory or 
stereotyped."  In September 2006, he reported having panic 
attacks two or three times a month to his private physician; 
however, at following visits, he did not note panic attacks.  
The Veteran did not report panic attacks again until the June 
3, 2008 VA examination.  This one instance of panic attacks 
in 2006 does not equate to "panic attacks more than once a 
week" as described under the criteria for a 50 percent 
rating.  He did continuously report sleep disturbance due to 
nightmares and insomnia.  The Veteran indicated he thought he 
had difficulty with his short-term memory, but mild memory 
loss is contemplated by the 30 percent rating.  There was no 
indication of difficulty in understanding complex commands as 
described in the 50 percent rating.  He did not show impaired 
judgment, but he described an irritable mood.  His treatment 
records and the examination reports show a depressed mood, 
also contemplated by a 30 percent rating.  

Throughout his treatment, there has been self-reported 
evidence of impairment in occupational and family 
relationships.  He does not have a strong relationship with 
his wife or grown children; however, he has been married for 
over 30 years and continues to reside with his wife and have 
contact with his children.  He has reported severe sleep 
disturbance, and has been repeatedly been noted to be 
hypervigilant.  He has not described any obsessional rituals 
which interfere with routine activities.  

The Veteran's GAF scores ranged from 35 to 60; these scores 
are considered as showing moderate to showing major 
impairment, with his more recent score of 35 (major 
impairment).  The Board notes that it has considered the GAF 
scores in the context of the entire record and finds that the 
totality of the evidence compels a finding that a higher 
initial rating is not warranted prior to June 3, 2008.  GAF 
scores assigned in a case, like an examiner's assessment of 
the severity of a condition, are not dispositive of the 
rating issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).  The Board notes the absence of panic 
attacks (including the notation of no panic attacks during 
September 2007 private assessment that assigned the GAF score 
of 35); difficulty in understanding complex commands; 
impaired abstract thinking; changes in speech; and impaired 
judgment, as evidence that the GAF scores, either alone or in 
conjunction with the rest of the competent evidence, do not 
support a higher initial rating.  The Board finds that, 
during this time period, the Veteran's symptoms more closely 
meet the criteria for 30 percent rather that a 50 percent 
rating for PTSD.  As the criteria for the next higher (50 
percent) rating for PTSD have not been met, it logically 
follows that criteria for an even higher rating (70 or 100 
percent) have not been met.

From June 3, 2008 

The Veteran is currently evaluated at 50 percent for his 
psychiatric disorder from June 3, 2008.  As evidenced by the 
continuation of the appeal in this case, the Veteran contends 
that his psychiatric symptoms were more severe than is 
contemplated by his rating of 50 percent.  

On June 3, 2008, the Veteran was afforded a VA examination 
which noted that his symptoms were nightmares, difficulty 
sleeping, panic attacks two to three times a week, anger, 
irritability, and avoidance of crowds or social activity.  
His affect was not noted, but he did not show signs of a 
thought disorder, hallucinations, delusions, obsessions, 
compulsions or phobias.  His two to three panic attacks per 
week do not equate to "near-continuous" attacks as 
described for a 70 percent rating, but does comport with the 
criteria for a 50 percent rating.

Socially, he continued to live with his wife, but reported 
rarely leaving the house and being quite isolated.  He was 
also noted to possibly be "abusing alcohol in an attempt to 
self-medicate," which could indicate impaired judgment.  The 
examiner noted the Veteran was exhibiting moderate to severe 
impairment in social, occupational, recreational and familial 
functioning; noting he "appeared to be unemployable, or at 
best would be showing major impairment in the occupational 
sphere if attempting to work."  

The July 2009 VA examiner noted the Veteran presented with 
PTSD symptoms of recurrent recollections of his stressor 
events; nightmares; intense psychological distress at 
exposure to cues that resemble the event; efforts to avoid 
thoughts or feelings about the stressor event; markedly 
diminished interest in activities; feelings of detachment or 
estrangement from others; a restricted range of affect; 
difficulty falling or staying asleep; irritability and 
becoming easily angered; difficulty concentrating; and 
exaggerated startle response.  He also presented with MDD 
symptoms of depressed mood most of the day nearly every day; 
markedly diminished interest or pleasure; insomnia nearly 
every day; fatigue; and diminished ability to concentrate 
daily.  His affected was noted to be anxious and restricted, 
though his speech and thought processes were within normal 
limits.  His depressed mood appeared to have worsened since 
his prior VA examination.  And, although he described being 
anxious enough that he often chose to stay secluded in his 
house, there was no discussion of panic attacks.  He denied 
suicidal or homicidal ideation.  The examiner noted that the 
Veteran's symptoms caused "serious impairment in the social 
and occupational domains."

He was assigned GAF scores of 50 and 45 during the 
examinations, due to serious impairment in social and 
occupational functioning.  As noted above, the GAF score must 
be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  Here, a 50 
percent evaluation takes into account the serious impairments 
("difficulty in establishing and maintaining effective work 
and social relationships") contemplated by the GAF scores of 
50 and 45, and the Veteran's noted symptoms including 
nightmares, difficulty sleeping, panic attacks two to three 
times a week, anger, irritability, avoidance of crowds or 
social activity, and the possibility of impaired judgment due 
to alcohol abuse.  Panic attacks were not noted on the July 
2009 examination report.  The evidence does not show that the 
Veteran has symptoms such as suicidal ideation, obsessional 
rituals, illogical or obscure speech, "near-continuous" 
panic attacks, spatial disorientation, or neglect of personal 
hygiene which are symptoms equated with a 70 percent 
evaluation.  As such, the GAF scores, either alone or in 
conjunction with the rest of the competent evidence, do not 
support a higher rating.  

Socially the Veteran continued to be detached and isolated.  
Occupationally, he reported quitting his job in September 
2007 due to changes in the workplace and an increase in his 
psychiatric symptoms.  Though it is noted that the Veteran 
has serious social and occupational impairment, he continues 
to live with his wife of over 30 years, he does have contact 
with his grown children, and he does have one friend (who 
drove him to the July 2009 examination).  He has not 
demonstrated an inability to establish and maintain effective 
relationships.  

The Board notes the symptoms fall between a 50 percent and a 
70 percent rating; however, based on his lack of suicidal 
ideation, obsessional rituals, illogical or obscure speech 
(or even circumstantial, circumlocutory or stereotyped 
speech), "near-continuous" panic attacks, spatial 
disorientation, or neglect of personal hygiene, it clear that 
the psychiatric symptomatology has resulted in a disability 
picture that more nearly approximates the level of impairment 
contemplated for a 50 percent rating.  As the criteria for 
the next higher (70 percent) rating for PTSD have not been 
met, it logically follows that criteria for an even higher 
rating (100 percent) have not been 

Additional Conclusions

The Veteran's written statements and comments made during VA 
examinations and treatment reveal that he reports 
experiencing numerous psychiatric symptoms, and that he feels 
that his symptoms warrant ratings in excess of 30 percent and 
50 percent for his staged ratings.  The Board notes that in 
adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In addition, the Board acknowledges 
that the Veteran is competent to give evidence about what he 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as his problems with 
stress, nightmares, sleeplessness, and irritability.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, the Board notes that the 
medical evidence of record describes a psychiatric disability 
that more nearly approximates the 30 percent and 50 percent 
ratings he is currently assigned.

The Board has considered additional staged ratings under 
Fenderson and Hart, but concludes that they are not 
warranted.  Though the Veteran's symptoms appeared to have 
increased between 2006 and 2009, his symptoms have remained 
within the respective 30 percent and 50 percent rating 
criteria, during the pendency of this appeal.  Since the 
preponderance of the evidence is against higher ratings, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case, there are no exceptional or unusual factors with regard 
to the Veteran's service-connected psychiatric disability.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe his disability level and symptomatology 
and provides for more severe symptoms than shown by the 
evidence during the period in question; thus, his disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran is 
currently unemployed, and indicated he quit his job in 
September 2007 due to his psychiatric symptoms.  He also 
applied for a TDIU due to his psychiatric symptoms which was 
denied by the RO in October 2008.  Although the Board may not 
assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See 
also Rice v. Shinseki, 22 Vet. App. 447 (2009).  His symptoms 
have increased, but are not unusual, and are still within the 
limits of the schedular criteria.  Referral for 
extraschedular consideration is not warranted.  Additionally, 
referral for TDIU is not warranted as there has not been an 
increase in rating, change in employment, or additional 
service connected disability following the October 2008 TDIU 
denial by the RO.


ORDER

A higher initial rating in excess of 30 percent for PTSD and 
MDD, prior to June 3, 2008, is denied.

A rating in excess of 50 percent for PTSD and MDD, from June 
3, 2008, is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


